UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2012 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-34482 VORNADO REALTY L.P. (Exact name of registrant as specified in its charter) Delaware 13-3925979 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 888 Seventh Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 894-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x PART I. Financial Information: Page Number Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of March 31, 2012 and December 31, 2011 3 Consolidated Statements of Income (Unaudited) for the Three Months Ended March 31, 2012 and 2011 4 Consolidated Statements of Comprehensive Income (Unaudited) for the Three Months Ended March 31, 2012 and 2011 5 Consolidated Statements of Changes in Equity (Unaudited) for the Three Months Ended March 31, 2012 and 2011 6 Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2012 and 2011 7 Notes to the Consolidated Financial Statements (Unaudited) 9 Report of Independent Registered Public Accounting Firm 35 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures about Market Risk 60 Item 4. Controls and Procedures 61 PART II. Other Information: Item 1. Legal Proceedings 62 Item 1A. Risk Factors 63 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 63 Item 3. Defaults Upon Senior Securities 63 Item 4. Mine Safety Disclosures 63 Item 5. Other Information 63 Item 6. Exhibits 63 SIGNATURES 64 EXHIBIT INDEX 65 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements VORNADO REALTY L.P. CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except unit amounts) March 31, December 31, ASSETS 2012 2011 Real estate, at cost: Land $ 4,677,940 $ 4,666,929 Buildings and improvements 12,720,139 12,709,356 Development costs and construction in progress 118,811 122,075 Leasehold improvements and equipment 128,391 128,651 Total 17,645,281 17,627,011 Less accumulated depreciation and amortization (3,173,515) (3,095,037) Real estate, net 14,471,766 14,531,974 Cash and cash equivalents 614,359 606,553 Restricted cash 117,423 98,068 Marketable securities 754,510 741,321 Accounts receivable, net of allowance for doubtful accounts of $42,785 and $43,241 191,184 171,798 Investments in partially owned entities 1,285,104 1,233,650 Investment in Toys "R" Us 597,860 506,809 Real Estate Fund investments 324,514 346,650 Mezzanine loans receivable 133,143 133,948 Receivable arising from the straight-lining of rents, net of allowance of $3,986 and $4,046 750,017 728,626 Deferred leasing and financing costs, net of accumulated amortization of $218,111 and $245,087 387,481 376,292 Identified intangible assets, net of accumulated amortization of $361,856 and $359,944 304,385 319,704 Assets related to discontinued operations - 251,202 Due from officers - 13,127 Other assets 337,983 386,765 $ 20,269,729 $ 20,446,487 LIABILITIES, REDEEMABLE PARTNERSHIP UNITS AND EQUITY Notes and mortgages payable $ 8,434,938 $ 8,558,275 Senior unsecured notes 1,357,748 1,357,661 Exchangeable senior debentures 499,680 497,898 Convertible senior debentures due to Vornado 10,233 10,168 Revolving credit facility debt - 138,000 Accounts payable and accrued expenses 453,578 423,512 Deferred revenue 500,266 516,259 Deferred compensation plan 99,810 95,457 Deferred tax liabilities 13,380 13,315 Liabilities related to discontinued operations - 14,153 Other liabilities 139,660 152,665 Total liabilities 11,509,293 11,777,363 Commitments and contingencies Redeemable partnership units: Class A units - 12,172,197 and 12,160,771 units outstanding 1,024,899 934,677 Series D cumulative redeemable preferred units - 9,000,001 units outstanding 226,000 226,000 Total redeemable partnership units 1,250,899 1,160,677 Equity: Partners' capital 8,087,163 8,156,291 Earnings less than distributions (1,312,670) (1,401,704) Accumulated other comprehensive income 67,174 73,729 Total Vornado Realty L.P. equity 6,841,667 6,828,316 Noncontrolling interests in consolidated subsidiaries 667,870 680,131 Total equity 7,509,537 7,508,447 $ 20,269,729 $ 20,446,487 See notes to consolidated financial statements (unaudited). 3 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) For the Three Months Ended March 31, (Amounts in thousands, except per unit amounts) 2012 2011 REVENUES: Property rentals $ 557,413 $ 562,252 Tenant expense reimbursements 81,607 89,669 Cleveland Medical Mart development project 55,059 40,699 Fee and other income 33,387 34,263 Total revenues 727,466 726,883 EXPENSES: Operating 276,826 286,362 Depreciation and amortization 139,437 129,833 General and administrative 55,890 58,946 Cleveland Medical Mart development project 52,761 38,278 Acquisition related costs and tenant buy-outs 685 18,270 Total expenses 525,599 531,689 Operating income 201,867 195,194 Income applicable to Toys "R" Us 116,471 112,944 Income from partially owned entities 20,033 16,284 Income from Real Estate Fund (of which $7,933 and ($74), respectively, are attributable to noncontrolling interests) 11,762 1,080 Interest and other investment income, net 15,681 117,108 Interest and debt expense (including amortization of deferred financing costs of $5,867 and $4,633, respectively) (135,169) (134,710) Net gain on disposition of wholly owned and partially owned assets - 6,677 Income before income taxes 230,645 314,577 Income tax expense (7,096) (6,382) Income from continuing operations 223,549 308,195 Income from discontinued operations 56,715 137,626 Net income 280,264 445,821 Less net income attributable to noncontrolling interests in consolidated subsidiaries (9,597) (1,350) Net income attributable to Vornado Realty L.P. 270,667 444,471 Preferred unit distributions (21,661) (17,951) NET INCOME attributable to Class A unitholders $ 249,006 $ 426,520 INCOME PER CLASS A UNIT - BASIC: Income from continuing operations $ 0.97 $ 1.47 Income from discontinued operations 0.29 0.70 Net income per Class A unit $ 1.26 $ 2.17 Weighted average units outstanding 196,864 195,859 INCOME PER CLASS A UNIT - DILUTED: Income from continuing operations $ 0.97 $ 1.44 Income from discontinued operations 0.28 0.68 Net income per Class A unit $ 1.25 $ 2.12 Weighted average units outstanding 203,801 203,828 DISTRIBUTIONS PER CLASS A UNIT $ 0.69 $ 0.69 See notes to consolidated financial statements (unaudited). 4 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) For the Three Months Ended March 31, (Amounts in thousands) 2012 2011 Net income $ 280,264 $ 445,821 Other comprehensive income (loss): Change in unrealized net gain on securities available-for-sale 12,693 68,039 Pro rata share of other comprehensive loss of nonconsolidated subsidiaries (21,944) (3,791) Change in value of interest rate swap 2,386 (7,146) Other (123) 59 Comprehensive income 273,276 502,982 Less comprehensive income attributable to noncontrolling interests (9,597) (1,350) Comprehensive income attributable to Vornado Realty L.P. $ 263,679 $ 501,632 See notes to consolidated financial statements (unaudited). 5 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) Accumulated (Amounts in thousands) Class A Units Earnings Other Non- Preferred Units Owned by Vornado Less Than Comprehensive controlling Total Units Amount Units Amount Distributions Income Interests Equity Balance, December 31, 2010 32,340 $ 783,088 183,662 $ 6,940,045 $ (1,480,876) $ 73,453 $ 514,695 $ 6,830,405 Net income - 444,471 - 1,350 445,821 Net income attributable to redeemable partnership units - (31,808) - - (31,808) Distributions to Vornado - (126,936) - - (126,936) Distributions to preferred unitholders - (13,559) - - (13,559) Class A units issued to Vornado: Upon redemption of redeemable Class A units, at redemption value - - 320 27,539 - - - 27,539 Under Vornado's Omnibus share plan - - 240 15,037 (398) - - 14,639 Under Vornado's dividend reinvestment plan - - 5 434 - - - 434 Contributions: Real Estate Fund - 92,068 92,068 Other - 170 170 Distributions: Real Estate Fund - (11,027) (11,027) Conversion of Series A preferred units to Class A units (1) (50) 2 50 - Deferred compensation units and options - - 11 2,370 - - - 2,370 Change in unrealized net gain on securities available-for-sale - 68,039 - 68,039 Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (3,791) - (3,791) Change in value of interest rate swap - (7,146) - (7,146) Adjustments to carry redeemable Class A units at redemption value - - - (42,227) - - - (42,227) Other - (105) - (173) 113 59 (41) (147) Balance, March 31, 2011 32,339 $ 782,933 184,240 $ 6,943,075 $ (1,208,993) $ 130,614 $ 597,215 $ 7,244,844 Accumulated (Amounts in thousands) Class A Units Earnings Other Non- Preferred Units Owned by Vornado Less Than Comprehensive controlling Total Units Amount Units Amount Distributions Income Interests Equity Balance, December 31, 2011 42,187 $ 1,021,660 185,080 $ 7,134,631 $ (1,401,704) $ 73,729 $ 680,131 $ 7,508,447 Net income - 270,667 - 9,597 280,264 Net income attributable to redeemable partnership units (19,145) (19,145) Distributions to Vornado - (127,973) - - (127,973) Distributions to preferred unitholders - (17,787) - - (17,787) Class A units issued to Vornado: Upon redemption of redeemable Class A units, at redemption value - - 158 13,028 - - - 13,028 Under Vornado's Omnibus share plan - - 389 7,578 (16,389) - - (8,811) Under Vornado's dividend reinvestment plan - - 5 411 - - - 411 Distributions: Real Estate Fund - (21,856) (21,856) Conversion of Series A preferred units to Class A units (2) (105) 3 105 - Deferred compensation units and options - - 7 5,916 (339) - - 5,577 Change in unrealized net gain on securities available-for-sale - 12,693 - 12,693 Pro rata share of other comprehensive loss of nonconsolidated subsidiaries - (21,944) - (21,944) Change in value of interest rate swap - 2,386 - 2,386 Adjustments to carry redeemable Class A units at redemption value - - - (96,061) - - - (96,061) Redeemable partnership units' share of above adjustments - 433 - 433 Other - (123) (2) (125) Balance, March 31, 2012 42,185 $ 1,021,555 185,642 $ 7,065,608 $ (1,312,670) $ 67,174 $ 667,870 $ 7,509,537 See notes to consolidated financial statements (unaudited). 6 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended March 31, 2012 2011 (Amounts in thousands) Cash Flows from Operating Activities: Net income $ 280,264 $ 445,821 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including amortization of deferred financing costs) 145,304 136,860 Equity in net income of partially owned entities, including Toys “R” Us (136,504) (129,228) Net gains on sale of real estate (55,817) (51,165) Straight-lining of rental income (21,808) (13,942) Distributions of income from partially owned entities 14,194 25,921 Amortization of below-market leases, net (13,813) (16,892) Other non-cash adjustments 7,795 8,211 Unrealized gain on Real Estate Fund assets (6,844) - Income from the mark-to-market of J.C. Penney derivative position (1,045) (17,163) Net gain on extinguishment of debt - (83,907) Mezzanine loans loss reversal and net gain on disposition - (82,744) Net gain on disposition of wholly owned and partially owned assets - (6,677) Changes in operating assets and liabilities: Real Estate Fund investments 28,980 (85,536) Accounts receivable, net (19,386) (10,475) Prepaid assets 51,202 34,761 Other assets (8,872) 2,947 Accounts payable and accrued expenses 40,609 30,906 Other liabilities 2,844 8,404 Net cash provided by operating activities 307,103 196,102 Cash Flows from Investing Activities: Proceeds from sales of real estate and related investments 306,022 127,199 Investments in partially owned entities (46,732) (316,129) Additions to real estate (44,052) (30,281) Acquisitions of real estate and other (21,054) - Development costs and construction in progress (20,614) (10,994) Restricted cash (19,355) 12,174 Proceeds from the repayment of loan to officer 13,123 - Distributions of capital from partially owned entities 4,203 192,523 Proceeds from sales and repayments of mezzanine loans 554 73,608 Proceeds from sales of marketable securities - 15,162 Investments in mezzanine loans receivable and other - (2,841) Net cash provided by investing activities 172,095 60,421 See notes to consolidated financial statements (unaudited). 7 VORNADO REALTY L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED (UNAUDITED) For the Three Months Ended March 31, 2012 2011 (Amounts in thousands) Cash Flows from Financing Activities: Repayments of borrowings $ (884,679) $ (1,197,312) Proceeds from borrowings 625,000 937,518 Distributions to Vornado (127,973) (126,936) Distributions to redeemable security holders and noncontrolling interests (34,092) (23,639) Repurchase of Class A units related to stock compensation agreements and related tax withholdings (30,034) (570) Distributions to preferred unitholders (17,789) (13,559) Debt issuance and other costs (9,822) (12,161) Proceeds received from exercise of Vornado stock options 7,997 15,470 Contributions from noncontrolling interests in consolidated subsidiaries - 92,238 Net cash used in financing activities (471,392) (328,951) Net increase (decrease) in cash and cash equivalents 7,806 (72,428) Cash and cash equivalents at beginning of period 606,553 690,789 Cash and cash equivalents at end of period $ 614,359 $ 618,361 Supplemental Disclosure of Cash Flow Information: Cash payments for interest, net of capitalized interest of $16 and $0 $ 117,282 $ 108,458 Cash payments for income taxes $ 2,563 $ 2,509 Non-Cash Investing and Financing Activities: Adjustments to carry redeemable Class A units at redemption value $ (96,061) $ (42,227) Class A units issued upon redemption of redeemable Class A units, at redemption value 13,028 27,539 Change in unrealized net gain on securities available-for-sale 12,693 68,039 Contribution of mezzanine loan receivable to a joint venture - 73,750 Like-kind exchange of real estate - (45,625) Decrease in assets and liabilities resulting from deconsolidation of discontinued operations: Assets related to discontinued operations - (145,333) Liabilities related to discontinued operations - (232,502) Write-off of fully depreciated assets (37,890) (25,893) See notes to consolidated financial statements (unaudited). 8 VORNADO REALTY L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Vornado Realty L.P. (the “Operating Partnership,” and/or the “Company”) is a Delaware limited partnership. Vornado Realty Trust (“Vornado”) is the sole general partner of, and owned approximately 93.5% of the common limited partnership interest in the Operating Partnership at March 31, 2012. All references to “we,” “us,” “our,” the “Company” and “Operating Partnership” refer to Vornado Realty L.P. and its consolidated subsidiaries. 2. Basis of Presentation The accompanying consolidated financial statements are unaudited and include the accounts of Vornado Realty L.P. and its consolidated partially owned entities. All intercompany amounts have been eliminated. In our opinion, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and changes in cash flows have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the UnitedStates of America (“GAAP”) have been condensed or omitted. These condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q of the Securities and Exchange Commission (the “SEC”) and should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form10-K, as amended, for the year ended December 31, 2011, as filed with the SEC. We have made estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. The results of operations for the three months ended March 31, 2012 are not necessarily indicative of the operating results for the full year. Certain prior year balances have been reclassified in order to conform to current year presentation. 3. Recently Issued Accounting Literature In May 2011, the Financial Accounting Standards Board (“FASB”) issued Update No. 2011-04, Fair Value Measurements (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS (“ASU No. 2011-04”). ASU No.2011-04 provides a uniform framework for fair value measurements and related disclosures between GAAP and International Financial Reporting Standards (“IFRS”) and requires additional disclosures, including: (i)quantitative information about unobservable inputs used, a description of the valuation processes used, and a qualitative discussion about the sensitivity of the measurements to changes in the unobservable inputs, for Level 3 fair value measurements; (ii) fair value of financial instruments not measured at fair value but for which disclosure of fair value is required, based on their levels in the fair value hierarchy; and (iii)transfers between Level 1 and Level 2 of the fair value hierarchy. The adoption of this update on January 1, 2012 did not have a material impact on our consolidated financial statements, but resulted in additional fair value measurement disclosures (see Note 12 – Fair Value Measurements). 9 VORNADO REALTY L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 4. Vornado Capital Partners Real Estate Fund (the “Fund”) In February 2011, the Fund’s subscription period closed with an aggregate of $800,000,000 of capital commitments, of which we committed $200,000,000. We are the general partner and investment manager of the Fund, which has an eight-year term and a three-year investment period. During the investment period, which concludes in July 2013, the Fund is our exclusive investment vehicle for all investments that fit within its investment parameters, as defined. The Fund is accounted for under the AICPA Investment Company Guide and its investments are reported on its balance sheet at fair value, with changes in value each period recognized in earnings. We consolidate the accounts of the Fund into our consolidated financial statements, retaining the fair value basis of accounting. As of March 31, 2012, the Fund has five investments with an aggregate fair value of approximately $324,514,000, or $18,839,000 in excess of cost, and has remaining unfunded commitments of $445,679,000, of which our share is $111,419,750. Below is a summary of income from the Fund for the three months ended March 31, 2012 and 2011. For the Three Months (Amounts in thousands) Ended March 31, 2012 2011 Operating income $ 4,918 $ 1,080 Net unrealized gains 6,844 - Income from Real Estate Fund 11,762 1,080 Less (income) loss attributable to noncontrolling interests (7,933) 74 Income from Real Estate Fund attributable to Vornado (1) $ 3,829 $ 1,154 (1) Excludes $541 and $579 of management, leasing and development fees in the three months ended March 31, 2012 and 2011, respectively, which are included as a component of "fee and other income" on our consolidated statements of income. 5. Marketable Securities and Derivative Instruments Marketable Securities Our portfolio of marketable securities is comprised of debt and equity securities that are classified as available for sale. Available for sale securities are presented on our consolidated balance sheets at fair value. Gains and losses resulting from the mark-to-market of these securities are included in “other comprehensive income.” Gains and losses are recognized in earnings only upon the sale of the securities and are recorded based on the weighted average cost of such securities. In the three months ended March 31, 2011, we sold certain marketable securities for aggregate proceeds of $15,162,000, resulting in a net gain of $2,091,000. Below is a summary of our marketable securities portfolio as of March 31, 2012 and December 31, 2011. As of March 31, 2012 As of December 31, 2011 GAAP Unrealized GAAP Unrealized Maturity Fair Value Cost Gain Maturity Fair Value Cost Gain Equity securities: J.C. Penney n/a $ 658,431 $ 591,069 $ 67,362 n/a $ 653,228 $ 591,069 $ 62,159 Other n/a 36,503 13,561 22,942 n/a 29,544 13,561 15,983 Debt securities 04/13 - 10/18 59,576 55,460 4,116 04/13 - 10/18 58,549 54,965 3,584 $ 754,510 $ 660,090 $ 94,420 $ 741,321 $ 659,595 $ 81,726 10 VORNADO REALTY L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 5. Marketable Securities and Derivative Instruments- continued Investment in J.C. Penney Company, Inc. (“J.C. Penney”) (NYSE: JCP) We own 23,400,000 J.C. Penney common shares, or 11.0% of its outstanding common shares. Below are the details of our investment. We own 18,584,010 common shares at an average economic cost of $25.75 per share, or $478,532,000 in the aggregate.
